EXHIBIT 99.1 FOURTH AMENDMENT TO AMENDED AND RESTATED MASTER LOAN AND SECURITY AGREEMENT This FOURTH AMENDMENT (this “Amendment”) is dated as of December 16, 2016, and entered into in reference to that certain Amended and Restated Master Loan and Security Agreement dated as of June 13, 2014, by and among STARWOOD WAYPOINT BORROWER, LLC, a Delaware limited liability company, as the Borrower, the Lenders from time to time party thereto, CITIBANK, N.A., a national banking association, as Administrative Agent for the Lenders and WELLS FARGO BANK, N.A., as Calculation Agent and Paying Agent (as amended by the First Amendment dated as of July 31, 2014, the Second Amendment and Waiver dated as of December 19, 2014 and Third Amendment dated as of June 2, 2016 and as further amended, restated, supplemented or otherwise modified from time to time, the “Loan Agreement”).Capitalized terms used herein without definition shall have the same meanings herein as set forth in the Loan Agreement and section references herein refer to the corresponding sections of the Loan Agreement, unless otherwise stated.
